Case: 21-30770     Document: 00516558458         Page: 1     Date Filed: 11/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 21-30770
                                Summary Calendar                            FILED
                                                                    November 28, 2022
                                                                       Lyle W. Cayce
   Kenny Adams,                                                             Clerk

                                                           Plaintiff—Appellant,

                                       versus

   Bruce Fuller; Pamela Hearns,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 1:17-cv-1110


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Kenny Adams, Louisiana inmate # 336245, sued multiple Louisiana
   state healthcare providers for violations of 42 U.S.C. § 1983 and Louisiana
   negligence law. The defendants sought summary judgment on the § 1983
   claims and a motion for judgment on the pleadings on the state law claims.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30770      Document: 00516558458           Page: 2   Date Filed: 11/28/2022




                                     No. 21-30770


   The district court granted both in favor of the defendants and dismissed the
   claims. Adams appeals both determinations. But he cannot prevail.
          First, the dismissal of the § 1983 claims. We review the grant of
   summary judgment de novo. Data Mktg. P’ship LP, v. U.S. Dep’t of Lab., 45
   F.4th 846, 853 (5th Cir. 2022). Summary judgment is warranted where
   “there is no genuine dispute as to any material fact and the movant is entitled
   to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
          Adams argues the healthcare providers were deliberately indifferent
   to his medical needs in violation of his Eighth Amendment rights. He claims
   he received inadequate treatment for a tumor in his ear, infected finger, colon
   and kidney conditions, high blood pressure, and dizziness. To bring a
   successful deliberate indifference claim, he must show “prison officials
   refused to treat him, ignored his complaints, intentionally treated him
   incorrectly, or engaged in any similar conduct that would clearly evince a
   wanton disregard for any serious medical needs.” See Gobert v. Caldwell, 463
   F.3d 339, 346 (5th Cir. 2006) (quotation omitted). This is “an extremely high
   standard.” Ibid. (quotation omitted). He can’t meet it.
          For his ear problems, Adams primarily argues he should have received
   a bone anchored hearing aid implantation. But this amounts to a
   disagreement with his medical care, which is insufficient to support a claim
   of deliberate indifference. See ibid. And the medical records are replete with
   notes of sick calls, examinations, and diagnoses related to his ear, which
   further rebut his allegations of deliberate indifference. See Banuelos v.
   McFarland, 41 F.3d 232, 235 (5th Cir. 1995).
          As to his finger infection, high blood pressure, and dizziness, he
   conceded that he received care. His disagreement with that treatment is
   insufficient to support a claim of deliberate indifference. See Gobert, 463 F.3d
   at 346. And his bare allegations, without additional support, do not create




                                          2
Case: 21-30770         Document: 00516558458        Page: 3     Date Filed: 11/28/2022




                                     No. 21-30770


   cognizable § 1983 claims. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.
   1991).
            Finally,   his   “conclusory   allegations”   and    “unsubstantiated
   assertions” of deliberate indifference by the providers in treating his kidney
   and colon conditions are also insufficient to create a dispute of material fact.
   Freeman v. Tex. Dep’t of Crim. Just., 369 F.3d 854, 860 (5th Cir. 2004); see
   also Varnado, 920 F.2d at 321.
            In sum, the district court correctly concluded that Adams failed to
   produce a “genuine dispute as to any material fact” and the healthcare
   providers were “entitled to judgment as a matter of law.” Fed. R. Civ. P.
   56(a).
            Second, Adams argues that the district court erred in granting the
   healthcare providers’ Federal Rule of Civil Procedure 12(c) motion for
   judgment on the pleadings and dismissing his state law claims upon finding
   the State of Louisiana was a necessary party to the litigation. But we need not
   reach this issue because the district court also recognized its authority under
   28 U.S.C. § 1367 to exercise supplemental jurisdiction over state law claims
   and declined to do so. See id. § 1367(c); Davis v. Scott, 157 F.3d 1003, 1005
   (5th Cir. 1998) (“[T]his court may affirm a judgment upon any basis
   supported by the record.”). The district court has wide discretion to dismiss
   state law claims. See 28 U.S.C. § 1367(c); Manyweather v. Woodlawn Manor,
   Inc., 40 F.4th 237, 246 (5th Cir. 2022). And Adams fails to show that the
   district court abused its discretion in dismissing these claims. Moreover, the
   district court dismissed these claims without prejudice, so Adams can refile
   in state court.
            The judgment of the district court is AFFIRMED.




                                           3